Citation Nr: 0503111	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-05 351	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left ankle disorder involving impairment of the left tibia 
and fibula.

2.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for left 
patello-femoral arthritis with medial collateral ligament 
sprain.

4.  Entitlement to a rating in excess of 10 percent for right 
hip strain and bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to June 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The veteran 
is an employee of the Phoenix, Arizona RO, and his claims 
file is in the jurisdiction of the Albuquerque, New Mexico 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last examined for by VA for the disabilities 
at issue in 2001.  In January 2003 correspondence he asserted 
that each disability has increased in severity since he was 
last examined.  As more than three years have passed since 
those last examinations, his assertion is plausible, and a 
contemporaneous examination is indicated.

In a December 2004 letter, the veteran asserted that a remand 
is not necessary and that the objective medical evidence of 
record is sufficient to properly evaluate his service-
connected low back disorder.  However, the VA examination in 
did not include findings sufficiently detailed to consider 
rating the disability under both the old and the revised 
(effective in 2003) criteria for rating disabilities of the 
spine. Consequently another examination of the spine is 
necessary for that reason also.     

Regarding the left knee disability, the last VA examination 
appears to suggest that it includes both instability and 
arthritis with limitation of motion.  It is currently rated 
only under the criteria for arthritis with limitation of 
motion, and an examination is necessary to ascertain the 
extent of any left knee instability (as well as the current 
severity of the arthritis with limitation of motion).       
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law on November 9, 2000.  Regulations implementing the 
VCAA have been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA, indicating that 
VA must adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  Here, the August 2001 letter to the 
veteran regarding the VCAA addressed the matters of the 
ratings for the left ankle, lumbar spine, and left knee, but 
did not address the rating for the right hip.  Although the 
veteran has indicated he does not want his appeal delayed for 
VCAA notice, alone, by asserting increased disability since 
the last VA examinations he has, in essence, requested 
further development.  As the case is being remanded for such 
development anyway, there is an opportunity to correct any 
VCAA notice deficiencies with further substantial delay of 
the appeal.  

Accordingly, the case is REMANDED for the following: 

1.  The veteran should be issued a VCAA 
letter to ensure that all notice and 
assistance mandated by the VCAA are 
provided in accordance with the statutory 
provisions, implementing regulations, and 
all interpretative Court decisions and 
General Counsel opinions.  The veteran 
and his attorney must be specifically 
advised of what is necessary to establish 
entitlement to each of the benefits 
sought, and of his and VA's respective 
responsibilities in claims development.  
With regard to his claim for a rating in 
excess of 10 percent for the low back 
disability, the veteran should be 
specifically notified of the revised 
criteria for rating disorders of the 
spine.  He should also be advised to 
submit everything he has pertinent to the 
claims, and should be given the 
opportunity to respond.    

2.  The veteran should also be asked to 
identify all sources of treatment he 
received for left ankle, left knee, right 
hip, and low back disabilities since 
2000.  The RO should obtain complete 
copies of the treatment records (those 
not already in the claims folder) from 
all identified sources.  The RO should 
specifically secure all records of any 
treatment the veteran received at the VA 
facilities in Phoenix, Arizona and in 
Albuquerque, New Mexico.  If such records 
cannot be located, including because they 
have been lost or destroyed, it should be 
so certified.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected disorders of the left knee, 
left ankle, right hip, and low back.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should report 
all clinical findings in detail, and 
opine regarding the degree of all 
associated functional impairment (as the 
veteran asserts this was on adequately 
done on the last examination).  The 
examiner should specifically report 
ranges of motion of the joints involved, 
comment on the presence or absence of 
left knee arthritis, and ascertain the 
presence, and severity, of any 
instability or laxity of the knee.  The 
examiner should be provided copies of the 
previous and revised criteria for rating 
disorders of the spine.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
all applicable criteria, old and revised.  
The examiner should explain the rationale 
for any opinion given.  

4.  The RO should then readjudicate the 
claims.  The review of the low back 
disability rating must encompass 
consideration of both the old and the new 
criteria for rating disorders of the 
spine.  Review of the left knee disorder 
should encompass consideration of both 
arthritis and instability.  (Note:  Per 
VAOPGCPREC 9-2004, separate ratings may 
be assigned under Code 5260 (limitation 
of extension of the leg) and Code 5261 
(limitation of flexion of the leg); the 
RO should consider the applicability of 
this opinion.)  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure due process and to 
assist the veteran in the development of these claims.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


